Citation Nr: 0326861	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-01 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center at Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement of unauthorized private medical 
expenses incurred in May 2001.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The record reflects that the veteran had active service 
January 1964 to April 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2001 letter from the Department of Veterans 
Affairs Medical Center (MC), Canandaigua, New York that 
denied entitlement to reimbursement of unauthorized private 
medical expenses incurred in May 2001.  



FINDINGS OF FACT

1.  In May 2001, the veteran received private outpatient 
surgery for actinic keratosis.  

2.  Waiting for and traveling to a VA appointment for skin 
biopsy would not have been hazardous to the veteran's life or 
health.  

3.  The May 2001 outpatient surgery was to treat nonservice-
connected actinic keratosis, which has not been held to 
aggravate any service-connected disability.  

4.  The veteran is not currently in receipt of a total rating 
based upon individual unemployability.  

5.  The veteran does not participate in a vocational 
rehabilitation program, and the May 2001 outpatient surgery 
for actinic keratosis was not necessary to gain entrance into 
a vocational rehabilitation program.  

6.  A skin biopsy was feasibly available at a VA Medical 
Center; the VA Medical Center at Canandiugua, New York, 
specifically determined that it would have performed a skin 
biopsy for the veteran if he had requested it.  

7.  The evidence does not show that attempting to use a VA 
Medical Center for skin biopsy would have been unreasonable, 
unsound, unwise, or impractical.  


CONCLUSION OF LAW

The veteran is not entitled to reimbursement for unauthorized 
private outpatient surgery incurred in May 2001.  38 U.S.C.A. 
§§ 1724, 1728 (West 2002); 38 C.F.R. § 17.120 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant' s 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available medical records from the 
identified health care provider, which provided private 
outpatient surgery in May 2001, and the veteran filed lay 
statements with the RO.  The VA's January 2003 letter 
informed the veteran of the applicable laws and regulations, 
including provisions of The Veterans Claims Assistance Act of 
2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  The 
VA's January 2003 letter to the veteran told him that "If 
you send us additional information or evidence within one 
year from the date of this letter, and we decide that you are 
entitled to VA benefits, we may be able to pay you from the 
date we received your claim."  

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim because he was 
informed of the applicable laws and regulations, the evidence 
needed to substantiate the claim, told which party was 
responsible for obtaining the evidence, provided ample 
opportunity to submit such evidence, and VA has obtained such 
evidence or confirmed its unavailability.  Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to reimbursement of unauthorized private medical 
expenses
incurred in May 2001

In a November 2001 letter, the VA denied reimbursement of the 
unauthorized May 2001 private outpatient surgery to biopsy a 
skin growth, later diagnosed as actinic keratosis.  The 
veteran perfected a timely appeal.  He asserts that he had no 
choice but to seek private biopsy of the odd-appearing skin 
growth because, had it been undiagnosed skin cancer, the time 
lost waiting for and traveling to a VA appointment could have 
jeopardized his health.  He also claims that an unidentified 
female employee from the Waterton, New York, VA Medical 
Center referred him to the specific private health care 
provider that performed the May 2001 biopsy and that forcing 
him to drive 300 miles from his residence in Canada to a VA 
Medical Center in New York would have been impractical and 
unreasonable because it would have aggravated his service-
connected knee disability.  

For the veteran to establish entitlement to reimbursement of 
unauthorized medical expenses (including travel and 
incidental expenses), the evidence must show that (1) such 
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof for an adjudicated service-connected 
disability, a non-service-connected disability associated 
with and held to be aggravating a service-connected 
disability, any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or any illness, injury, or dental condition in 
the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical, or treatment had been 
or would have been refused.  See 38 U.S.C.A. § 1728(a); 
38 C.F.R. § 17.120.  For a veteran in Canada, which is the 
case here, the VA may also furnish hospital care and medical 
services outside the United States if the VA determines that 
such care and services are needed for treatment of a service-
connected disability or as part of a rehabilitation program.  
See 38 U.S.C.A. § 1724.  

The veteran has not established that waiting for and 
traveling to a VA appointment would have been hazardous to 
his life or health.  By his own estimate, the veteran's home 
in Canada is approximately 300 miles from a VA Medical Center 
in New York.  This means that he could have arrived at a VA 
Medical Center for biopsy no more than one to two days later, 
had he tried to seek diagnosis and treatment in New York.  

The veteran has not established any other basis for 
reimbursement of the unauthorized medical expenses.  The May 
2001 outpatient surgery was to treat a nonservice-connected 
skin disability, which has not been held to aggravate the 
service-connected mood disorder, which is 50 percent 
disabling, and two degenerative arthritis disabilities, which 
are 30 percent and 10 percent disabling, respectively.  The 
veteran is not currently in receipt of a total rating based 
upon individual unemployability, and he does not participate 
in a vocational rehabilitation program.  There is no evidence 
in the claims folder to show that the May 2001 outpatient 
surgery for actinic keratosis was necessary to gain the 
veteran entrance into a vocational rehabilitation program.  

Reimbursement is also not in order because a skin biopsy was 
feasibly available at a VA Medical Center in New York, and 
the evidence does not show that attempting to use a VA 
Medical Center in New York would have been unreasonable, 
unsound, unwise, or impractical.  Although the veteran 
expressed concern about aggravating his knees during travel 
from Canada to New York, he has not provided a medical 
opinion by a medical professional that travel from Canada to 
a VA Medical Center in New York would have been unsound for 
his knees.  The VA Medical Center at Canandiugua, New York, 
specifically determined that it would have performed a skin 
biopsy for the veteran, had he requested it.  See 38 U.S.C.A. 
§ 1728(a); 38 C.F.R. § 17.120.  Although the veteran believes 
that he received a referral to the private health care 
provider in Canada, the record does not show that a VA 
medical professional provided any referral.  

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to payment of unauthorized private medical 
expenses incurred in May 2001 is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



